UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
REGINALD CHERRY, ) CASE NO. 4:08-CR-520
) 4:19-CV-1695
Defendant-Petitioner, )
) JUDGE DONALD C. NUGENT
Vv. )
)
UNITED STATES OF AMERICA ) MEMORANDUM OPINION
) AND ORDER
Plaintiff-Respondent. )
)

This matter comes before the Court upon the Petitioner’s Motion to Vacate, Set Aside, or
Correct Sentence under 28 U.S.C. § 2255. (ECF #100). Petitioner seeks to vacate his sentence
and conviction of Count 5, Discharging a Firearm During a Crime of Violence in violation of 18
U.S.C. §924(c)(1)(A) (iit) alleging that his conviction is unconstitutional. (ECF #54). For the

reasons set forth below, Petitioner’s Motion is DENIED.

PROCEDURAL HISTORY
On August 26, 2009, Petitioner pled guilty pursuant to a plea agreement to Count 1,
Armed Bank Robbery in violation of 18 U.S.C. § 2113(a)(d), Count 2, 3 and 4, Armed
Carjacking in violation of 18 U.S.C. § 2119, and Count 5, Discharging a Firearm During a Crime
of Violence in violation of 18 U.S.C. §924(c)(1)(A)(). (ECF #54). On November 20, 2009,
Petitioner was sentenced to 360 months imprisonment. (ECF #60). On July 24, 2019, Petitioner

filed a § 2255 motion alleging that his conviction in Count 5, under 18 U.S.C. §924(c)(3)(A) is
unconstitutional. (ECF #100). On August 6, 2019, the Respondent filed a Motion in Opposition

to Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence. (ECF #102).

FACTS OF THE CASE

On November 19, 2008 Plaintiff committed a series of crimes. First, at approximately
11:30 a.m., Plaintiff threatened a shopper in the parking lot of an Aldi’s with a gun stating, “give
me your keys and purse,” then took off on foot. Second, at approximately 11:45 a.m., Plaintiff
and another male used a gun to threaten the owner of a truck and then drive off with the truck
leaving the owner behind. Third, at approximately 2:45 p.m., three masked males, one of which
was the Plaintiff, used a large assault-type rifle to threaten tellers of a bank into giving them
money. Finally, at approximately 11:00 p.m., a Walmart shopper was threatened by two males
while one male pressed a gun into her stomach and said, “we just want your keys. You won’t get
hurt,” then the males fled. Petitioner Cherry entered guilty pleas to the above described conduct.

(ECF #54).

DISCUSSION
Petitioner filed a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. §
2255. (ECF #100). Title 28, United States Code, § 2255, sets forth the four grounds upon which
a federal prisoner may base a claim for relief: (1) that the sentence was imposed in violation of
the Constitution or the laws of the United States; (2) that the court was without jurisdiction to
impose such sentence; (3) that the sentence was in excess of the maximum authorized by law; or
(4) that the sentence is otherwise subject to collateral attack. Hill v. United States, 368 U.S. 424,

426-27 (1962). To prevail on a § 2255 motion, Petitioner must prove by a preponderance of the
evidence that his/her constitutional rights were denied or infringed. United States v. Wright, 624
F.2d 557, 558 (Sth Cir. 1980).

It is well settled that a proper § 2255 motion does not reach alleged errors that are not of
a constitutional or jurisdictional magnitude and that could have been reached by a direct appeal.
Stone v. Powell, 428 U.S. 465, 477 (1976). To “obtain collateral relief a prisoner must clear a
significantly higher hurdle than would exist on direct appeal.” United States v. Frady, 456 U.S.
152, 166 (1982). “Once the defendant’s chance to appeal has been waived or exhausted,
however, we are entitled to presume he stands fairly and finally convicted.” Jd. at 164.

Here, Petitioner claims that his § 924(c) conviction is governed by United States v.
Davis, 139 S. Ct. 2319 (2019). Davis states that § 924(c)(3)(B) language is unconstitutionally
vague.

Section 924(c) makes it a crime to use, carry, or possess a firearm during, in relation to,
or in furtherance of a “crime of violence.” 18 U.S.C § 924(c)(3) defines the phrase “crime of
violence” as “an offense that is a felony” and

(A) has as an element the use, attempted use, or threatened use of physical force
against the person or property of another, or
(B) that by its nature, involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the
offense.
§ 924(c)(3)(A) has been coined the “elements clause,” and § 924(c)(3)(B) has been coined the
“residual clause.” It is the “residual clause” that the Supreme Court declared unconstitutionally
vague.
Petitioner’s claim that Davis retroactively applies to his specific case is unfounded.

Petitioner was indicted and convicted under Subsection (A) of 18 U.S.C § 924(c)(3), not

Subsection (B). The Supreme Court only declared that Subsection (B) was unconstitutionally
vague, leaving Subsection (A) unaffected by the Davis holding.
Further, Petitioner was convicted in Count 1 of Armed Bank Robbery under Title 18,
United States Code, §§ 2113(a) and (d). Title 18, Sections 2113(a) and (d) state:

(a) Whoever, by force and violence, or by intimidation, takes, or attempts to take, from
the person or presence of another, or obtains or attempts to obtain by extortion any
property or money or any other thing of value belonging to, or in the care, custody,
control, management or possession of, any bank, credit union, or any savings and loan
association

(d) Whoever, in committing, or in attempting to commit, any offense defined in
subsections (a) and (b) of this section, assaults any person, or puts in jeopardy the life of
any person by the use of a dangerous weapon or device, shall be fined under this title or
imprisoned not more than twenty-five years, or both.
Petitioner was also convicted in Count 5 of Discharge of a Firearm during and in relation
to a Crime of Violence. Count 5 of the Indictment, to which Petitioner pled, states as follows:
On or about November 19, 2008, in the Northern District of Ohio, Eastern Division,
defendants REGINALD CHERRY and RO’ CEME JETHROW did knowingly use,
carry, and discharge a firearm during and in relation to a crime of violence for which said
defendants may be prosecuted in a court of the United States, that is armed bank robbery,
in violation of Title 18, Sections 2113(a) and (d), United States Code, as charged in
Count 1 of this indictment, in violation of Title 18, Section 924(c)(1)(A), United States

Code, and punishable under Title 18, Section 924(c)(1)(A)(iii), United States Code.
(emphasis added).

Count 5 of Petitioner’s Indictment, the § 924(c) offense was predicated upon Count 1 of
the Indictment, that is Armed Bank Robbery. Armed Bank Robbery has been held by various
courts to constitute a “crime of violence” under the elements clause as defined in 924(c)(3)(A).
“Armed bank robbery is a crime of violence,” United States v. Watson, 881 F.3d 782 (9th Cir.),
cert. denied, 139 S. Ct. 203, 202 L. Ed. 2d 139 (2018); In re Hines, 824 F.3d 1334, 1337 (11th
Cir. 2016); United States v. McNeil, 818 F.3d 141 (4th Cir. 2016). Based on the above

information, it is clear that Petitioner’s conviction for § 924(c) was under the “elements clause”

Subsection (A), and is unaffected by the holding in Davis.
4
CONCLUSION
Based on the above rationale, Petitioner’s Motion to Vacate, Set Aside, or Correct
Sentence under 28 U.S.C. § 2255 is DENIED. Petitioner’s claim is denied without an evidentiary
hearing as the files and records of the Court establish that Petitioner is not entitled to relief under
28 U.S.C. § 2255. Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (no evidentiary
hearing required where “record conclusively shows that the petitioner is entitled to no relief’).
Petitioner’s claim that United States v. Davis applies to his specific case is incorrect. Thus

Petitioner’s Motion is DENIED. IT IS SO ORDERED.

 
  

 

pay fs 5 :
DONALD C. NUGENT
Senior United States 'District Judge

 

 

 
